Exhibit 10.1 FORM OF AGREEMENT AND RELEASE This Agreement and Release (Agreement) is dated December 9, 2009(Today), and is between H. Edward Hanway, [Address] (you), and CIGNA Corporation, a Delaware corporation (the Company). You and the Company intend to be legally bound by the Agreement, and are entering into it in reliance on the promises made to each other in this Agreement.Under the Agreement, your employment will end, and you and the Company agree to settle all issues concerning your employment and termination of employment. 1.Your Termination Date.Your employment with the Company will end on account of your retirement on December 25, 2009 (the Termination Date).Your formal job responsibilities will end on theTermination Date. 2.
